Citation Nr: 0500784	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  01-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain 
with degenerative disc disease, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service connected 
residuals of a fractured left femur.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from September 1955 to June 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been requested or obtained by the 
RO.

2.  The veteran's lumbar strain with degenerative disc 
disease is manifested by pain, limitation of flexion to 65 
degrees, right bending to 20 degrees, left bending to 10 
degrees, and extension to zero degrees, and equal reflexes, 
with some decreased sensation at the L5 and S1 roots.

3.  A left ankle disability was not present in service, and 
is not shown to be related to service or related to a 
service-connected disability.

4.  The veteran has been granted service connection for 
residuals of a fracture of the left femur with traumatic 
arthritis (30 percent disabling), for lumbar strain with 
degenerative disc disease (20 percent disabling), and for 
metatarsophalangeal joint arthritis changes of the right foot 
(10 percent disabling).  The veteran has a combined 
disability rating of 50 percent.

5.  The evidence does not establish that the veteran is 
unemployable by reason of his service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for lumbar strain with degenerative disc disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DC) 5292, 5293, 
5295 (2002); DC 5237, 5243 (2004).  

2.  A left ankle disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2004).

3.  The criteria for the award of a total rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The June 2001 Statement of the Case (SOC) and the September 
2004 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to his claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for an 
increased rating was being denied because there was no 
evidence establishing that his back disability met the 
criteria for a higher rating.  Similarly, the SOC and SSOC 
informed the veteran that he was not entitled to service 
connection for a left ankle disability because the evidence 
did not establish that it was related to service or related 
to a service connected disability.  Lastly, the veteran was 
told that his claim for TDIU was being denied because he did 
not meet the schedular criteria for a grant of TDIU and there 
was no showing in the claims folder that the veteran was 
unemployed due to his service connected disabilities.  The 
SOC and SSOC made it clear to the veteran that in order to 
prevail on his claims, he needed to present evidence that his  
back disability met the criteria for a higher rating, or that 
his left ankle disability was related to service or related 
to a service connected disability, or that he was unemployed 
due to his service connected disabilities.  The RO sent 
letters dated in April 2001, January 2002, and May 2004 that 
informed the veteran about the VCAA and that told the veteran 
what evidence the RO would obtain and what he needed to do.  
These letters asked the veteran to provide any evidence he 
had.  The veteran has not indicated that there is any 
additional evidence available.  The RO obtained service 
medical records, VA treatment records, and provided the 
veteran with a VA examination.  The veteran was scheduled for 
an additional VA examination but he not report.
 
Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in June 1999.  Thereafter, the claim was denied in a 
rating decision dated in October 2000.  The RO sent letters 
related to the VCAA and the duty to assist to the veteran in 
April 2001, January 2002 and May 2004.  These notifications 
were well after the October 2000 rating decision.  Only after 
that rating action was promulgated did the AOJ provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App. 112 
(2004).  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  Moreover, pursuant to the Board's decision to 
remand this claim for additional development, the RO did, in 
fact, conduct a de novo review of the claims.  See, SSOC 
issued to the veteran in September 2004.  In reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See, 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in April 2001, 
January 2002, and May 2004 were not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45, 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

The veteran was initially granted service connection for a 
low back disability secondary to residuals of a fracture of 
the left femur by rating decision dated in February 1976.  
His back disability was initially assigned a 20 percent 
disability rating.  In June 1999 the veteran filed his 
current claim, seeking an increased rating.

The VA treatment records do not provide much information 
regarding the veteran's back disability.  The records do 
indicate that the veteran has complained of back pain and has 
been diagnosed with a lumbar strain, but there is no record 
of ongoing treatment, and no evaluation of the extent of his 
disability in the outpatient treatment notes.

The veteran underwent a VA examination in August 1999.  The 
veteran complained of pain in his back and of leg pain 
radiating from his back.  On examination the veteran's range 
of motion of the back was flexion to 65 degrees, right 
bending to 20 degrees, left bending to 10 degrees, and 
extension to 0 degrees.  Heel and toe rising were good.  His 
muscle tone in the buttocks was good and neurological 
examination showed reflexes to be equal and 1+ in both knees 
and ankles.  The examiner did note decreased sensation in the 
left L5 and S1 roots.  Straight leg raising test was positive 
on the left side.  X-rays of the lumbar spine indicated that 
the findings were relatively unchanged since previous X-rays 
in 1983.  There was moderate straightening of the spine 
consistent with muscle spasm and marked degenerative disc 
disease at L5-S1.

The veteran was scheduled for a VA examination in June 2004 
but he did not report for the examination.  There is no 
indication in the file that the veteran has moved or that any 
notice of the date and time of the examination was returned 
as undeliverable.  The Board finds that the claim should be 
rated on the evidence currently in the claims folder

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected lumbar spine 
disability must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  The Board 
notes that the provisions of DC 5293 (which pertained to 
intervertebral disc syndrome) were changed effective from 
September 23, 2002.  The rating schedule for the spine was 
changed effective September 26, 2003, at which time DC 5293 
was changed to DC 5243, and DC 5295 was changed to 5237.  

A.  Old rating criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (in effect 
prior to September 26, 2003), a 20 percent evaluation is 
warranted where the veteran experiences muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.  A 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board finds that a rating in excess of 20 percent is not 
warranted under the version of DC 5295 in effect prior to 
September 26, 2003.  The veteran is shown to have back pain 
and some limitation of motion.  Although there is evidence of 
degenerative disc disease, there is no evidence of listing of 
whole spine to opposite side, positive Goldthwait's sign, 
loss of lateral motion with osteo-arthritic changes, or some 
of the above with abnormal mobility on forced motion.  Based 
on the foregoing, the Board finds that overall, the evidence 
does not show that the veteran's low back disorder is 
manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 40 percent under the old 
version of DC 5295, and that the preponderance of the 
evidence is against a rating in excess of 20 percent under 
this Diagnostic Code.

Under 38 C.F.R. § 4.71a, DC 5292 (in effect prior to 
September 26, 2003), a 40 percent evaluation is warranted 
where the limitation of motion in the lumbar spine is severe.  
The Board finds that a rating in excess of 20 percent under 
DC 5292 is not warranted.  The August 1999 VA examination 
report shows that the veteran had forward flexion to 65 
degrees, backward extension to 0 degrees, rotation was not 
measured, and lateral flexion to 20 degrees on the right and 
10 degrees on the left.  The Board finds that this does not 
rise to the level of severe limitation of motion.  The words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).  The Board finds that the 
limitation of motion of the veteran's lumbar spine does not 
rise to the level of severe, when considering all factors 
including the August 1999 VA examination reports.

Under DC 5293 (2002), a 40 percent rating is warranted for 
intervertebral disc syndrome (IDS), severe; recurring 
attacks, with intermittent relief.  The Board finds that the 
evidence does not show that the veteran has severe 
intervertebral disc syndrome (IDS), with recurring attacks.  
The X-ray report from August 1999 does indicate degenerative 
disc disease, but there is no clear indication that the 
veteran suffers from recurring attacks.  He complained of 
pain associated with his lumbar strain but has not suggested 
that he suffers attacks or flare-ups of any type.  The 
veteran does show some signed of neurological deficit 
including reduced sensation on the left at the L5 and S1 
roots and he complained of pain radiating in his legs, but 
the board finds that this does not rise to thee level of 
"severe, with recurring attacks and intermittent relief."  
Therefore, the Board finds that there is no basis on which to 
find that the veteran suffers from more than moderate IDS 
with recurring attacks; thus, the criteria for a rating in 
excess of 20 percent rating under the old DC 5293 have not 
been met.  38 C.F.R. § 4.71a, DC 5293 (2002).

B.  New rating criteria

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 40 percent evaluation 
for favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 
months.  

Under DC 5293 (in effect August 22, 2002), a 40 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The new regulation also provides 
that the disc syndrome may be evaluated on the basis of 
separate evaluations of chronic orthopedic and neurological 
symptoms.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent have been met within the 
applicable time periods.  The Board first notes that the most 
recent VA examination was held in August 1999, prior to the 
effective date of the new regulations.  Nonetheless, these 
findings can be used to show the level of current disability.  
This report indicates that the veteran had forward flexion to 
65 degrees, with a combined range of motion of the lumbar 
spine of 95 degrees with no measurement given for rotation.  
There is no evidence of ankylosis of the spine, or that 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  Finally, with regard to DC 5243, the evidence is 
insufficient to show that the veteran has intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  As previously discussed, the evidence 
does not establish that the veteran has any flare-ups or 
attacks that would constitute incapacitating episodes or that 
require bed rest.  Accordingly, a rating in excess of 20 
percent is not warranted under the General Rating Formula, or 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, DC's 5237, 5242, 
5243.  With respect to neurological symptoms, the Board notes 
that the August 1999 VA examination revealed some decreased 
sensation, and positive straight leg raising in the left leg, 
but there is no specific information with which to rate the 
veteran's neurological disability, if any.  The veteran 
failed to report for a June 2004 VA examination that might 
have provided the necessary evidence.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows a limitation of 
motion in the lumbar spine, as well as chronic pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 20 percent at this time.  In 
particular, the Board notes the lack of evidence of such 
findings as loss of strength, loss of coordination, or muscle 
atrophy.  See e.g., August 1999 VA examination report.  The 
veteran does walk with crutches but this is due to his leg 
and knee disability.  In summary, when the ranges of motion 
in the back are considered together with the evidence showing 
functional loss, to include the findings pertaining to 
neurological deficits, muscle strength, the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 20 percent when compared to either the old or the new 
rating criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, DC's 5292, 5293; DeLuca, supra.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's low back disorder 
warrants no higher than a 20 percent rating.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to residuals of a fractured 
left femur

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of a left ankle disability.  There is no indication 
of any complaints regarding the veteran's left ankle.  The 
medical evidence of record does not suggest any direct link 
to service.  Therefore, direct service connection is not 
warranted for a left ankle disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

The veteran has not asserted that his left ankle disability 
is related directly to service, but has claimed that this 
disabilities should be service connected because it is 
secondary to his residuals of a fractured left femur, which 
is service-connected.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran underwent a VA examination in August 1999.  The 
veteran complained of pain in his left ankle.  The 
examination revealed swelling and tenderness of the left 
ankle.  Range of motion was 30 degrees of plantar flexion and 
5 degrees of dorsiflexion compared with 40 degrees and 20 
degrees in the right ankle.  The examiner diagnosed the 
veteran with degenerative arthritis of the left ankle and 
offered his opinion that the arthritis was secondary to the 
left femur injury.  However, X-rays taken in August 1999 do 
not show any arthritis of the left ankle and show only a tiny 
calcaneal spur.  The X-rays were otherwise normal.

The veteran was scheduled for a VA examination in June 2004 
but he did not report for the examination and therefore the 
Board will adjudicate the veteran's claim based on the 
evidence of record.  38 C.F.R. § 3.655 (2004).

Based on the above, the Board finds that entitlement to 
service connection for a left ankle disability as secondary 
to the residuals of the fracture left femur, is not 
warranted.  The Board notes the VA examiner's opinion that 
the veteran has degenerative arthritis of the left ankle that 
is related to the service-connected femur disability, but in 
light of the X-ray evidence that shows no sign of arthritis, 
the Board discounts the August 1999 VA opinion.  Since there 
is no X-ray evidence of arthritis, there is no basis on which 
to grant service connection for arthritis as the VA examiner 
has diagnosed.  The Board acknowledges that the veteran is of 
the opinion that he has a current ankle disability that is 
related to service. However, while the veteran is competent 
to describe symptoms, he is not a medical professional, and 
is not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Service connection is not warranted 
for a left ankle disability claimed as secondary to residuals 
of a fractured left femur.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2004).

IV.  Entitlement to TDIU

Total disability is considered to exist when there is present 
any impairment of mind or body, which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 are met.  See, 
38 C.F.R. § 3.340(a)(2) (2004).
Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2004).

The veteran fails to meet the basic schedular requirements 
for TDIU since he has several service connected disabilities 
but none of them are rated as 40 percent disabling or more, 
and the combined rating is 50 percent, rather than the 
required 70 percent or the required 60 percent for multiple 
disabilities affecting the same body system.  See, 38 C.F.R. 
§ 4.16(a) (2004).

The veteran can also be considered for an extraschedular 
rating if he is unemployable due to his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2004).  Where, as in this 
case, the veteran does not meet the percentage requirements 
for a total rating set out in 38 C.F.R. § 4.16(a), the Board 
lacks the authority to grant a total rating in the first 
instance.  Bowling v Principi, 15 Vet. App. 1, 10 (2001).  In 
such a case VA must refer the matter to VA's Compensation and 
Pension (C&P) Director for initial consideration under the 
provisions of 38 C.F.R. § 4.16(b).  Id.  Referral is required 
where there is a plausible basis for concluding that the 
veteran is unable to secure and follow a gainful occupation.  
Id. at 9.

Unlike the criteria for an extraschedular rating under 
38 C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See, VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

The record is sparse on this issue.  The veteran, through his 
former representative, has asserted that he is unable to work 
due to his service-connected disabilities, but none of the 
medical evidence suggests that his service-connected 
disability prevent him from working.  The veteran was 
scheduled for a VA examination in June 2004 and he failed to 
report.  Evidence from that examination might have been 
relevant to the veteran's claim for TDIU.  Because the 
veteran failed to report for a scheduled examination, the 
Board will adjudicate the veteran's claim for TDIU based on 
the evidence in the claims folder.  38 C.F.R. § 3.655 (2004).  
Based on the evidence in the record, the Board cannot 
conclude that the veteran is unable to work due to his 
service-connected disabilities.  The report of the VA 
examination and the VA treatment notes do not suggest that 
the veteran is unemployed due to his service-connected 
disabilities.  While it is true that the veteran uses 
crutches and has difficulty walking, there is no indication 
that he is unsuited for all forms of substantially gainful 
employment, such as sedentary work, due to his service-
connected disabilities.  Therefore, the Board finds that 
there is no basis for a referral to VA's Compensation and 
Pension (C&P) Director for initial consideration under the 
provisions of 38 C.F.R. § 4.16(b).  


ORDER

Entitlement to an increased evaluation for lumbar strain with 
degenerative disc disease, currently rated as 20 percent 
disabling, is denied

Entitlement to service connection for a left ankle 
disability, to include as secondary to service connected 
residuals of a fractured left femur, is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


